Order filed, May 23, 2016.




                                           In The
                                  Court of Appeals
                                         For The
                             First District of Texas
                                       ____________

                                   NO. 01-15-00879-CV

                  LESLIE WM. ADAM & ASSOCIATES, Appellant

                                              V.

                   AMOCO FEDERAL CREDIT UNION, Appellee


                      On Appeal from the Co Civil Ct at Law No 4
                                 Harris County, Texas
                           Trial Court Case 1026220-801



                                          ORDER

       The reporter’s record in this case was due February 9, 2016. See Tex. R. App. P.
35.1. On April 19, 2016, this court granted the court reporter’s extension to file the
record by May 9, 2016. The record has not been filed with the court. Because the
reporter’s record has not been filed timely, we issue the following order.

       We order the official (or substitute) court reporter, to file the record in this appeal,
if any, within 30 days of the date of this order.
       No further extension will be entertained absent exceptional circumstances. The
trial and appellate courts are jointly responsible for ensuring that the appellate record is
timely filed. See Tex. R. App. P. 35.3(c). If the reporter does not timely file the record
as ordered, we will issue an order directing the trial court to conduct a hearing to
determine the reason for the failure to file the record.



       /s/ Michael Massengale

          Acting individually